Title: From Thomas Jefferson to Zachariah Loreilhe, 19 November 1786
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Nov. 19. 1786.

I had the honour of receiving your letter of Octob. 20. on the 29th. of the same month, and wrote an answer the day following directed to you at Lorient. This went by post. Your favor of the 12th. instant which came to hand last night, informs me that mine had not been received. I therefore have the honor of now inclosing a copy of it. A dislocated wrist has for two months passed disabled me from writing myself. I begin to write a little, but with pain. I am strongly advised to go to the waters of Aix, for the reestablishment of my arm, and am inclined to do it, if business permits. In this event I shall have the honor of writing to you before my departure. I have the honor to be Sir Your most obedient & most humble servt.,

TH: Jefferson

